DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to applicant’s amendment filed on November 23, 2021.  Claims 11, 3, 11 and 18 have been amended.  Claim 2 has been cancelled. No claims have been added.  Claims 1 and 3-20 are pending in the application. 

Response to Amendment
Rejection under 35 USC § 103 of Claim 1 has been withdrawn in view of applicant’s amendments.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 11 (Cancelled).
Claim 18 (Cancelled).

Allowable Subject Matter
Claims 1, 3-10, 12-17 and 19-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Wolf et al. (US Pat. Pub. No. 2015/0137395)-which is considered the closest prior art of record, discloses an aromatherapy device (#1), comprising: (a) a housing (#2) and (b) an atomizing device (#4 fragrance storage container), configured for atomizing essential oil to be sprayed out, wherein the housing (#2) is provided with a receiving chamber (#3) configured for fittingly receiving the atomizing device (#4), and the receiving chamber (#3) is provided therein with a pop-up mechanism (#14, #15) configured for launching the atomizing device (#4) out, wherein the pop-up mechanism comprises an outer sleeve, an inner sleeve (#15), and a spring (#14) configured to elastically push the inner sleeve, outwardly (see figures 1-5, and paragraphs [0047] and [0052]).
The differences between Wolf and the instant invention is that Wolf fails to disclose: (1) wherein the outer sleeve is fixed in the receiving chamber, (2) a locking structure to lock the inner sleeve into the outer sleeve, (3) the inner sleeve is slidably mounted in the outer sleeve, the spring is placed in the outer sleeve, the locking structure is connected with the outer sleeve, and the inner sleeve is connected with the atomizing device. 
Applicant discloses on paragraphs [0040]-[0041] of instant specification that: “As a specific implementation of the aromatherapy device provided in the present application, the pop-up mechanism 3 includes an outer sleeve 31 fixed in the receiving chamber 11, an inner sleeve 32 configured for receiving the atomizing device 2, a spring 33 configured to elastically push the inner sleeve 32, outwardly and a locking structure 34 configured to 
There is no reason, motivation or suggestion in Wolf, alone or in combination, which would motivate one of ordinary skill in the art to have an aromatherapy device with the above configuration, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759